  Case 4:18-cr-00256-RSB-CLR Document 109 Filed 10/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                               CASE NO.:      4:18-cr-256
                                                                        4:19-cr-193
 PAUL FRANCIS DUNN, III,

        Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 26, 2020, Report and Recommendation, (4:18-cr-256, doc. 105; 4:19-cr-193,

doc. 40), to which no party has filed objections. Accordingly, the Court ADOPTS the Report and

Recommendation, as the opinion of the Court.       Therefore, the Court DENIES Defendant’s

Motion to Suppress (4:18-cr-256, doc. 86; 4:19-cr-193, doc. 31).

       SO ORDERED, this 29th day of October, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
